DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on April 12, 2021, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021, has been entered.

Response to Arguments
	Applicant’s arguments, filed March 11, 2021, have been considered, but are moot in view of the amendments to the claims and the new grounds of rejection set forth below based on the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–7, 9, 11–14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0342058 to Park et al. in view of U.S. Patent No. 6,781,651 to Song et al.
	Regarding Claim 1, Park discloses (for example, Figs. 2–5 and paragraphs [0052]–[0078]) a display device comprising: a substrate 110; a gate line GL that is disposed on the substrate in a first direction; a data line DL that is disposed in a second direction intersecting the gate line; a semiconductor layer that is disposed between the gate line and the data line, a transistor formed by the semiconductor layer, a part of the gate line, and a part of the data line (paragraph [0053] teaches forming a TFT, but not explicitly that the TFT includes a semiconductor layer, however, a semiconductor is a well-known component of a TFT such as the one disclosed by Park, and it would have been obvious to one of ordinary skill in the art at the time of effective filing that the TFT include such a semiconducting layer), a pixel electrode connected with the transistor (e.g., Fig. 3); and a light blocking member 400 disposed on the pixel electrode, wherein the light blocking member is disposed linearly in the second direction while overlapping the data line (Fig. 4, portions 402/403 which are formed linearly in a vertical direction to overlap the data lines), the light blocking member comprises a first region and a second region (regions with widths in the illustrated x-direction/horizontal corresponding to a portion associated with the TFTs and a central portion of the vertically linear light blocking portions, for example, where the line associated with 402 points in Fig. 4) forming a substantially linear, elongated line (where the portions of the light blocking member that overlap the data lines are substantially linear, from the top of the page to the bottom of the page as illustrated in Figs. 2 and 4), having first and second widths, respectively, in the first direction (Fig. 4, measuring in the horizontal direction, the width of the light blocking member at a point where label 402 points is different than a width near intersections covering the TFTs), and the second width being narrower than the first width (where the second region may be the portion associated with the central portion of the date line, which is narrower than the portion associated with the TFT). 
	Park does not explicitly disclose that some portions of the gate line disposed adjacent to the pixel electrode do not overlap the light blocking member; and that the light blocking member is disposed overlapping the pixel electrode.
	Song discloses a display, and teaches separating horizontal portions 92 and vertical portions 94 of the black matrix 90 in order to avoid signal interference or delay, and Song also illustrates the black matrix overlapping a portion of the pixel electrode 82 (e.g., Figs. 1–3 and col. 3, lines 22–43).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park such that some portions of the gate line disposed adjacent to the pixel electrode do not overlap the light blocking member, and that the light blocking member is disposed overlapping the pixel electrode, as suggested by Song, in order to avoid signal interference or delay.
	Regarding Claim 2, the combination of Park and Song (citing to Park) would have rendered obvious wherein the first region overlaps the gate line and the second region overlaps the transistor (Fig. 4).
	Regarding Claim 3, the combination of Park and Song (citing to Park) would have rendered obvious wherein the second region of the light blocking member and the pixel electrode are disposed apart from each other in the first direction (Fig. 5, also Figs. 9 and 10), and a distance therebetween is about 2 µm to about 10 µm (where the specific distance is not taught, but selecting the specific distance would have been obvious as a matter of design choice, taking into consideration factors such as a desired aperture ratio and reducing light leakage).
	Regarding Claim 4, the combination of Park and Song (citing to Park) would have rendered obvious wherein a width of the first region of the light blocking member in the first direction is about 5% to about 20% wider than a width of the second region in the first direction (not explicitly taught, but would have been obvious as a matter of design choice, taking into consideration factors such as desired aperture ratio of the pixel area and reduction of leakage currents, where the increased width in the first region associated with the TFT affects aperture ratio negatively while beneficially protecting the underlying circuitry from light interference causing leakage currents). 
	Regarding Claim 5, the combination of Park and Song (citing to Park) would have rendered obvious wherein a width of the first region of the light blocking member in the first direction is about 60 µm to about 70 µm (not explicitly taught, but would have been obvious as a matter of design choice, based on a desired size of the display and pixel density or pitch therein).
	Regarding Claim 6, the combination of Park and Song (citing to Park) would have rendered obvious wherein a width of the second region of the light blocking member in the first direction is about 50 µm to about 55 µm (not explicitly taught, but would have been obvious as a matter of design choice, based on desired size of the display and pixel density or pitch therein).
	Regarding Claim 7, the combination of Park and Song (citing to Park) would have rendered obvious wherein the second region of the light blocking member does not overlap one edge of the pixel electrode (Figs. 5, 9, and 10).
	Regarding Claim 9, the combination of Park and Song (citing to Park) would have rendered obvious an insulation layer IL disposed between the data line and the pixel electrode (Fig. 5).
	Regarding Claim 11, the combination of Park and Song (citing to Park) would have rendered obvious a color filter disposed between the insulation layer and the data line (e.g., Fig. 10, also where rearranging the location of the color filter would have been obvious as a matter of design choice, yielding predictable results when still arranged vertically to overlap the pixel electrode, also MPEP § 2144.04(VI)).
	
	Regarding Claim 12, Park discloses (for example, Figs. 2–5 and paragraphs [0052]–[0078]) a display device comprising: a substrate 110; a gate line GL that is disposed on the substrate in a first direction; a data line DL that is disposed in a second direction intersecting the gate line; a semiconductor layer that is disposed between the gate line and the data line, a transistor formed by the semiconductor layer, a part of the gate line, and a part of the data line (paragraph [0053] teaches forming a TFT, but not explicitly that the TFT includes a semiconductor layer, however, a semiconductor is a well-known component of a TFT such as the one disclosed by Park, and it would have been obvious to one of ordinary skill in the art at the time of effective filing that the TFT include such a semiconducting layer), a pixel electrode connected with the transistor (e.g., Fig. 3); and a light blocking member 400 disposed on the pixel electrode, wherein the light blocking member is disposed linearly in the second direction while overlapping the data line (Fig. 4, portions 402/403 which are formed linearly in a vertical direction to overlap the data lines), and the light blocking member and the pixel electrode are disposed a distance apart from each other in the first direction (Fig. 5, also Figs. 9 and 10), the light blocking member comprises a first region and a second region (regions with widths in the illustrated x-direction/horizontal corresponding to a portion associated with the TFTs and a central portion of the vertically linear light blocking portions, for example, where the line associated with 402 points in Fig. 4) forming a substantially linear, elongated line (where the portions of the light blocking member that overlap the data lines are substantially linear, from the top of the page to the bottom of the page as illustrated in Figs. 2 and 4), having first and second widths, respectively, in the first direction (Fig. 4, measuring in the horizontal direction, the width of the light blocking member at a point where label 402 points is different than a width near intersections covering the TFTs).
Park does not explicitly disclose that some portions of the gate line disposed adjacent to the pixel electrode do not overlap the light blocking member.
Song discloses a display, and teaches separating horizontal portions 92 and vertical portions 94 of the black matrix 90 in order to avoid signal interference or delay (e.g., Figs. 1–3 and col. 3, lines 22–43).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park such that some portions of the gate line disposed adjacent to the pixel electrode do not overlap the light blocking member, as suggested by Song, in order to avoid signal interference or delay.
	Regarding Claim 13, the combination of Park and Song (citing to Park) would have rendered obvious wherein the distance apart is about 2 µm to about 10 µm (where the specific distance is not taught, but selecting the specific distance would have been obvious as a matter of design choice, taking into consideration factors such as a desired aperture ratio and reducing light leakage). 
	Regarding Claim 14, the combination of Park and Song (citing to Park) would have rendered obvious an insulation layer IL that is disposed between the data line and the pixel electrode (Fig. 5).
Regarding Claim 16, the combination of Park and Song (citing to Park) would have rendered obvious a color filter that is disposed between the insulation layer and the data line (e.g., Fig. 10, also where rearranging the location of the color filter would have been obvious as a matter of design choice, yielding predictable results when still arranged vertically to overlap the pixel electrode, also MPEP § 2144.04(VI)). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Song in view of U.S. Patent Application Publication No. 2017/0176822 to Yoon et al. 
Regarding Claim 8, Park would have rendered obvious a length of the pixel electrode in the first direction is longer than a length of the pixel electrode in the second direction (where modifying the shape of the pixel would have been within the abilities of one of ordinary skill in the art at the time of effective filing, and would have been obvious as a matter of design choice based on the desired pixel size/shape, also MPEP § 2144.04(IV)). 
However, Park does not explicitly disclose wherein the pixel electrode comprises a stem portion extending in the first direction and minute branch portions extended from the stem portion.
Yoon discloses a liquid crystal display, and teaches forming the pixel electrode to include a stem and branch portions extending therefrom in order to provide multiple domains which improves viewability of the display from multiple angles (e.g., Abstract, Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park and Song such that the pixel electrode comprises a stem portion extending in the first direction and minute branch portions extended from the stem portion, as suggested by Yoon, to provide multiple domains which improves viewability of the display from multiple angles.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Song, in view of U.S. Patent Application Publication No. 2004/0141124 to Kim et al. (“Kim2” herein, for consistency with prior Office actions) and Yoon. 
Regarding Claim 10, Park would have rendered obvious wherein a thickness of the insulation layer is about 2 µm to about 3 µm (not explicitly taught, but the thickness of the insulation layer would have been obvious as a matter of design choice, taking into account the desired insulating properties, balanced with the desired thinness of the overall device, and where Applicant has not disclosed that the claimed thickness is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration).
Further, Kim2 discloses a liquid crystal display, and teaches using an organic insulation layer having a thickness of 2.5 to 3 µm in order to improve aperture ratio (e.g., paragraphs [0003], [0054], [0073], and [0077]–[0080]).
Thus, it would additionally have been obvious that a thickness of the insulation layer is about 2 µm to about 3 µm, as taught by Kim2, in order to improve aperture ratio, and where one of ordinary skill in the art, seeing the absence of this further detail (the specific thickness) in Park, would reasonably have looked to Kim2 for the teaching.
However, Park does not explicitly disclose wherein the insulation layer is an organic layer.
Yoon discloses a liquid crystal display, with an insulation layer 180a between the data line 171 and pixel electrode 191b (Fig. 2) and teaches that the insulation layer may be formed of an organic material (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park, Song, and Kim2 such that the insulation layer is an organic layer, as suggested by Yoon, where Park is silent regarding the specific material, and Yoon teaches a suitable material (MPEP § 2144.07).
Regarding Claim 15, the combination of Park, Song, Kim2, and Yoon would have rendered obvious wherein the insulation layer is an organic layer (Yoon, paragraph [0071]), and the insulation layer has a thickness of about 2 µm to about 3 µm (not explicitly taught, but the thickness of the insulation layer would have been obvious as a matter of design choice, taking into account the desired insulating properties, balanced with the desired thinness of the overall device, and where Applicant has not disclosed that the claimed thickness is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration). 
Further, Kim2 discloses a liquid crystal display, and teaches using an organic insulation layer having a thickness of 2.5 to 3 µm in order to improve aperture ratio (e.g., paragraphs [0003], [0054], [0073], and [0077]–[0080]).
Thus, it would additionally have been obvious that a thickness of the insulation layer is about 2 µm to about 3 µm, as taught by Kim2, in order to improve aperture ratio, and where one of ordinary skill in the art, seeing the absence of this further detail (the specific thickness) in Park, would reasonably have looked to Kim2 for the teaching.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim2 and Song.
Regarding Claim 17, Park discloses (for example, Figs. 2–5 and paragraphs [0052]–[0078]) a display device comprising: a substrate 110; a gate line GL that is disposed on the substrate in a first direction; a data line DL disposed in a second direction intersecting the gate line; a semiconductor layer that is disposed between the gate line and the data line, a transistor formed by the semiconductor layer, a part of the gate line, and a part of the data line (paragraph [0053] teaches forming a TFT, but not explicitly that the TFT includes a semiconductor layer, however, a semiconductor is a well-known component of a TFT such as the one disclosed by Park, and it would have been obvious to one of ordinary skill in the art at the time of effective filing that the TFT include such a semiconducting layer), a pixel electrode connected with the transistor (e.g., Fig. 3); an insulation layer IL that is disposed between the transistor and the pixel electrode; and a light blocking member 400 disposed on the pixel electrode, wherein a thickness of the insulation layer is about 2 µm to about 3 µm (not explicitly taught, but the thickness of the insulation layer would have been obvious as a matter of design choice, taking into account the desired insulating properties, balanced with the desired thinness of the overall device, and where Applicant has not disclosed that the claimed thickness is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration). 
Further, Kim2 discloses a liquid crystal display, and teaches using an organic insulation layer having a thickness of 2.5 to 3 µm in order to improve aperture ratio (e.g., paragraphs [0003], [0054], [0073], and [0077]–[0080]).
Thus, it would additionally have been obvious that a thickness of the insulation layer is about 2 µm to about 3 µm, as taught by Kim2, in order to improve aperture ratio, and where one of ordinary skill in the art, seeing the absence of this further detail (the specific thickness) in Park, would reasonably have looked to Kim2 for the teaching.
Further, Park, in view of the teachings of Song to separate the horizontal and vertical portions of the black matrix, would have rendered obvious wherein the light blocking member is disposed linearly in the second direction while overlapping the data line (Fig. 4, portions 402/403 which are formed linearly in a vertical direction to overlap the data lines), and the light blocking member comprises a first region and a second region (regions with widths in the illustrated x-direction/horizontal corresponding to a portion associated with the TFTs and a central portion of the vertically linear light blocking portions, for example, where the line associated with 402 points in Fig. 4) forming a substantially linear, elongated line (where the portions of the light blocking member that overlap the data lines are substantially linear, from the top of the page to the bottom of the page as illustrated in Figs. 2 and 4) having first and second widths, respectively, in the first direction (Fig. 4, measuring in the horizontal direction, the width of the light blocking member at a point where label 402 points is different than a width near intersections covering the TFTs).
Regarding Claim 18, the combination of Park, Song, and Kim2 (citing to Park) would have rendered obvious a color filter that is disposed between the insulation layer and the data line (e.g., Fig. 10, also where rearranging the location of the color filter would have been obvious as a matter of design choice, yielding predictable results when still arranged vertically to overlap the pixel electrode, also MPEP § 2144.04(VI)). 
Regarding Claim 20, the combination of Park, Song, and Kim2 (citing to Park) would have rendered obvious wherein the second region and the pixel electrode are disposed apart from each other in the first direction (Fig. 5, also Figs. 9 and 10), and a distance therebetween is about 2 µm to about 10 µm (where the specific distance is not taught, but selecting the specific distance would have been obvious as a matter of design choice, taking into consideration factors such as a desired aperture ratio and reducing light leakage).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim2, Song, and Yoon. 
Regarding Claim 19, the combination of Park, Song, Kim2, and Yoon would have rendered obvious wherein the insulation layer is an organic layer (Yoon, paragraph [0071], where Park is silent regarding the specific material, and Yoon teaches a suitable material, MPEP § 2144.07, as noted above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871